Citation Nr: 1528255	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected left eye disability, separately rated as postoperative left eye with visual impairment with a 10 percent rating, and status post corneal transplant due to herpes simplex virus keratouveitis, with chronic open-angle glaucoma bilaterally with a 10 percent rating, prior to August 2, 2010, and rated as status post corneal transplant, left eye due to herpes simplex virus keratouveitis, with chronic open-angle glaucoma bilaterally with visual acuity and visual field impairment with a 50 percent rating, from August 2, 2010.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board recognizes that a January 2010 Board decision, found that a separate 10 percent evaluation, but no higher, for the Veteran's bilateral open-angle glaucoma was warranted based upon a need for continuous medication and that a separate 10 percent evaluation, but no higher, was warranted for visual impairment of the Veteran's postoperative left eye.  The separate ratings were effectuated in a January 2010 rating decision.  The Veteran's representative, in a July 2010 statement, indicated disagreement with the 10 percent rating assigned for the left eye visual impairment.  However, as noted above, the separate 10 percent ratings assigned were based upon a directive of the January 2010 Board decision which determined that separate 10 percent evaluations were warranted and thus, such is not appealable through a process initiated via the RO's jurisdiction.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); Donovan v. Gober, 10 Vet. App. 404, 409 (1997); see also VAOPGCPREC 14-95.  No appeal was taken as to the Board's January 2010 decision.

Thus, the Board finds the July 2010 statement is in actuality a new claim and the August 2013 rating decision, which terminated the separate 10 percent ratings effective August 2, 2010 and assigned a 50 percent evaluation, effective August 2, 2010, for status post corneal transplant, left eye due to herpes simplex virus keratouveitis with chronic open angle glaucoma bilaterally with visual acuity and visual field impairment, is the rating decision on appeal.  The Board notes that the Veteran attempted to perfect an appeal with a May 2012 VA Form 9, substantive appeal, prior to the August 2013 rating decision, based on the January 2010 rating decision.  However, given that the RO properly addressed the claim herein on appeal in the February 2014 supplemental statement of the case, the Board will accept jurisdiction of the issue.  Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating for the Veteran's eye disability is on appeal and the Veteran has asserted, most recently in March 2015 testimony that his eye problems render him unemployable.  Specifically, he testified that his eye condition affected his peripheral vision, depth perception and light perception, which resulted in an inability to climb a ladder, an integral part of his prior occupation as a painter.  Thus, the Board concludes that the Court's holding in Rice is applicable, and the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In April 2015, the Veteran's representative submitted March 2015 VA treatment records and a January 2004 police document but did not waive review of such by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  In May 2015, the Veteran's representative submitted April 2015 VA treatment records and a statement from a former employer, and waived review of such by the AOJ.  In a June 2015, the Veteran's representative sent a statement that the May 2015 evidence was erroneously sent to the AOJ rather than Board.  However, as the Veteran's claims file is an electronic file, such was properly associated with the claims file.  Thus, although AOJ consideration of the evidence, received by VA in April 2015, was not waived, as the increased rating claim for the Veteran's eye disability and the claim for entitlement to a TDIU, must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the specified development is completed.  See also 38 U.S.C.A. § 7105(e) (West 2014).

The Board also notes that the Veteran submitted a May 2015 application for benefits for right eye glaucoma as secondary to a service-connected left eye disability.  However, as bilateral glaucoma is addressed as part and parcel of the claim herein, such is not referred to the AOJ.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In March 2015 testimony the Veteran reported his body rejected the corneal transplant.  The most recent May 2013 VA eye conditions examination report did not indicate such, although a June 2013 VA treatment record noted the Veteran was at high risk for corneal transplant failure.  Thus, as the severity of the Veteran's symptoms may have worsened and because last VA examination was conducted several years ago, a new VA examination is warranted. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Also, updated VA treatment records should be obtained and associated with the claims file.  VA treatment records, from the Aleda E. Lutz VA Medical Center (VAMC), located in Saginaw, Michigan and John D. Dingell VAMC, located in Detroit, Michigan, most recently dated in August 2013, are associated claims file within Virtual VA.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Aleda E. Lutz VAMC and the John D. Dingell VAMC, to conclude any associated outpatient clinics, since August 2013 (excluding the March 2015 and April 2015 records submitted by the Veteran), and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record). 

Finally, the Board finds it necessary to remand the issue of entitlement to a TDIU, to the AOJ for additional development and consideration.  As noted in the Introduction, the issue of a TDIU is raised by the record.  Rice, 22 Vet. App. at 453-54.  However, the Veteran has not been provided a VCAA notice letter for his TDIU claim.  Moreover, the Veteran's TDIU claim is intertwined with the claim for an increased evaluation for his eye disability and may only be considered when the development is completed on the eye claim.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to a TDIU would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  Also provide the Veteran with VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," for completion.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's VA treatment records, from the Aleda E. Lutz VAMC and the John D. Dingell VAMC, to conclude any associated outpatient clinics, since August (excluding the March 2015 and April 2015 records submitted by the Veteran), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected eye disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including as to visual acuity, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected eye disability.  

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue entitlement to a higher initial evaluation for an eye disability, and then adjudicate the issue of entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case, and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


